Order entered March 19, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-01084-CV

         ALFREDO SANCHEZ AND FERMIN LOPEZ, Appellants

                                      V.

                          LUIS TORRES, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-03653

                                   ORDER

      Before the Court is appellants’ March 17, 2021 motion for an extension of

time to file their brief on the merits. We GRANT the motion and extend the time

to April 13, 2021.


                                           /s/   CRAIG SMITH
                                                 JUSTICE